EXHIBIT A-1 VERIFICATION STATE OF PENNSYLVANIA ) COUNTY OF ALLEGHENY ) The undersigned being duly sworn, deposes and says that he has duly executed the attached Application for and on behalf Federated Enhanced Treasury Income Fund, Federated Premier Intermediate Municipal Income Fund, and Federated Premier Municipal Income Fund (“Funds”); that he is theAssistant Secretaryof the Funds; and that all actions by trustees and other persons necessary to authorize deponent to execute and file such instrument have been taken.Deponent further says that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information and belief. FEDERATED ENHANCED TREASURY INCOME FUND FEDERATED PREMIER INTERMEDIATE MUNICIPAL INCOME FUND FEDERATED PREMIER MUNICIPAL INCOME FUND By: /s/ G. Andrew Bonnewell Name: G. Andrew Bonnewell Title: Assistant Secretary Date: January 14, 2010 A-1 EXHIBIT A-2 VERIFICATION STATE OF PENNSYLVANIA ) COUNTY OF ALLEGHENY ) The undersigned being duly sworn, deposes and says that he has duly executed the attached Application for and on behalf of Federated Investment Management Company (“Federated”); that he is theVice Presidentof Federated; and that all actions by trustees and other persons necessary to authorize deponent to execute and file such instrument have been taken.Deponent further says that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information and belief. FEDERATED INVESTMENT MANAGEMENT COMPANY By: /s/ G. Andrew Bonnewell Name: G. Andrew Bonnewell Title: Vice President and Secretary Date: January 14, 2010 A-2
